VAN ORSDEL,- Associate Justice.
This appeal is from the decision of the Commissioner of Patents in a trade-mark interference, awarding priority to appellees, Raden Bros., a New York firm.
*640The mark in issue consists of the word “Regal,” used as a trademark on cards to which are attached snap buttons used for garment fasteners. Appellants, Waldés & Co., a firm doing business in Bohemia, Austria, filed an application for the mark November 4, 1913, on which registration was granted July 14, 1914. Appellees filed their application October 22, 1920.
Appellant company relied upon its filing date and took no testimony, Appellees submitted proof which established the use of the mark in connection with snap fasteners, buttons, etc., long prior to appellants’ filing date. It appears from the testimony on behalf of appellees that an order was given appellant company for snap fasteners in 1909 and 1910, upon the condition that appellant company would place upon the cards, to which the fasteners were to be attached, appellees’ trade-mark “Regal.” The testimony also shows that an order was placed with a Mr. Prym of Stolberg, Germany, prior to the order given Waldes & Co., and that both orders were filled with, snap fasteners mounted on cards containing the mark “Regal.” It therefore appears that appellant company possessed knowledge of appellees’ use of the mark prior to its filing date, the earliest date claimed by it in this case. Appellant company could not lawfully appropriate the knowledge thus obtained to defeat the property right appellee company had acquired in the mark.
_ In this state of the testimony we find no reason to disturb the decision reached in the Patent Office.
The decision of. the Commissioner is affirmed.